 CHATFIELD PAPER CORPORATIONChatfieldPaper Corporation,A Division of TheMead CorporationandDairy Employees Union,Cincinnati,NorthernKentucky and HamiltonLocal No. 98,AFL-CIO. Case 9-CA-4314June 26, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, ANDZAGORIAOn February 26, 1968, Trial Examiner MortonD. Friedman issued his Decision in the above-enti-tled proceeding,finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner'sDeci-sion. Thereafter,the Respondent filed exceptions tothe Trial Examiner'sDecision and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered theTrial Examiner'sDecision,the Respondent's excep-tions and brief,and the entire record in the case,and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and herebyorders that the Respondent,Chatfield Paper Cor-'We agree with the Trial Examiner's conclusion that the 14 layoffs hereinvolved were violative of Section 8(a)(3) and(f ), and would not have oc-curred but for the closely spaced and consecutive protests that certainworking conditions were contrary to an agreement between Respondentand the Union Although Respondent contends that the layoffs had beenpreviously contemplated because of economic considerations, we rejectthis contention,as did the Trial Examiner,noting that nothing was done toeffectuate such action until after the protests,and that Plant ManagerCrawford's statement,contemporaneously with one of the protests, to theeffect that Respondent was carrying the employees despite its adverseeconomic position indicates that up to that point Respondent did not in-tend to effectuate the layoffs,even if consideredWe shall conform the Trial Examiner's recommended remedy to hisOrder by revising the second paragraph of The Remedy section of his Deci-sion to change"earned"to "lost"so that it reads "sum of money equal tothat which each would have lost." etc.307poration,A Division of The Mead Corporation,Cincinnati,Ohio, its officers,agents,successors,and assigns,shall take the action set forth in theTrial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Trial Examiner: Upon acharge filed on June 16, 1967, by Dairy EmployeesUnion, Cincinnati, Northern Kentucky' and Hamil-ton Local No. 98, AFL-CIO, herein called theUnion, the Regional Director for Region 9 of theNational Labor Relations Board, herein called theBoard, issued a complaint on September 5, 1967,on behalf of the General Counsel of the Board,against Chatfield Paper Corporation, A Division ofThe Mead Corporation, herein called the Respon-dent, alleging violations of Section 8(a)(3) and (1)of the National Labor Relations Act, as amended(29 U.S.C. Sec. 151,et seq.)herein called the Act.In its duly filed answer to the aforesaid complaint,the Respondent, while admitting certain of the al-legations thereof, denied the commission of any un-fair labor practices.Pursuant to notice, a hearing was held before meinCincinnati,Ohio. All parties were representedand afforded full opportunity to be heard, to in-troduce relevant evidence, to presentoral argu-ment,and to file briefs. Oral argument was waived.Briefs were filed by counsel for the General Coun-sel and the Respondent.Upon consideration of the entire record in thiscase, including the briefs of the parties, and uponmy observation of the demeanor of each of the wit-nessestestifying before me, I make the following:FINDINGSOF FACT AND CONCLUSIONS OF LAWI.THE BUSINESS OF THE RESPONDENTRespondent, an Ohio corporation, is engaged inthemanufacture and sale of paper and paperproducts at various locations in the State of Ohioand other States of the United States. Only Respon-dent's operation located at 4980 Spring GroveAvenue,Cincinnati,Ohio, is involved in thisproceeding.During the 12 months immediatelypreceding the issuance of the complaint herein, arepresentative period, Respondent purchased andhad shipped directly to its place of business in theState of Ohio, from points outside the State ofOhio,materials,goods, and products of a value inexcess of$50,000.It is conceded,and I find,that Respondent is anemployer engaged in commerce as defined in Sec-tion 2(2) of the Act. It is further found and con-cluded that it will effectuate the policies of the Act172 NLRB No. 47 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDto assert jurisdiction over the Respondent in thisproceeding.II.THE LABORORGANIZATION INVOLVEDIt is conceded, and I find, that the Union is alabor organizationas defined in Section 2(5) of theAct.Ill.THE UNFAIR LABOR PRACTICESA. The IssueThe complaint alleges, and the answer denies,that the Respondent on June 15, 1967, discrimina-torily laid off 14 employees because of activities onbehalf of the Union and to discourage membershipin the same.As more fully developed at the hearing and in thebriefs of the parties, the General Counsel allegesthat the employees were laid off by the Respon-dent's plant manager as reprisal for their urging andprocessing an informal grievance over working con-ditions after the plant manager's position regardingthe grievance was overruled by a higher official ofthe Respondent.On the other hand, the Respondent maintainsthat the decision to lay off the employees was madebefore the processing of the grievance; that thedecision was necessitated by economic conditions;and that the processing of the grievance did notfigure in any way in the decision to lay off the em-ployees. The Respondent frurther contends that theemployees were not engaged in protected activityin advancing the so-called grievance.Thus, the principalissue,simply stated, iswhether the Respondent laid off the employees in-volved because theyengaged inprotected con-certed or union activity or whether the layoff wasmotivated solely by lawful economic considera-tions.B.The EventsThe Respondentisengaged,at the facility in-volved herein, in the converting of paper, basicallyfrom rolls to sheets and from large to small sheets.These converting operations are performed for thepurpose of furnishing to the ultimate users the sizeand type of paper the user requires. Many of theRespondent's customers are job printers andperiodical publishers. Among them is the HenneganCompany whose cut-paper requirements are so ex-acting as to size that the Respondent,after,at sometime in the past,spoiling anorder of paper by nottrimmingto the exact specifications, refused to trimforHennegan unless the latter's own employeescame into the Respondent'splant to trim on theRespondent's trimming machines.At the time this necessity arose, the Respondentalready had a bargaining agreement with the Unioncovering the shop employees, and, in order to over-come the Union's objectionstoHennegan's em-ployees working in the Respondent's shop withmachines usually manned by the Union's members,entered into an oral agreement with the Unionwhereby Respondent's employees were permittedto stand by their machines whileHennegan's em-ployees operated the same with the Respondentpaying its employees for standing by at the samerate as the employees would have earned had theyactually been operating the machines.The only machines involved were trimmers ofwhich there were twoat all timesherein involved.Additionally,Hennegannormally sends in only onecrew of three men to operate one trimmer so that itonly uses one trimmer at a time. The Respondent'sown trimmer crews took turns standing by and theHennegan employees alternate the trimmer used sothat Respondent's trimmer crews may alternatelyget equal standby time. It would also seem that itwas not customary for any of the Respondent's em-ployees to work with any of theHennegan em-ployees, none of whom were members of theUnion. It should also be noted that the use of theRespondent's trimmer by Hennegan was and issporadic, sometimes occurring as little as once amonth and at times as often as several times aweek.As adverted to above, the Union has for anumber of years had a bargaining relationship withthe Respondent which has been set out in yearlywritten bargaining agreements, the latest of whichwas in effect at the time of the events herein. As-signed by the Union to service this contract wasBusinessAgent Frank Wurzelbacher. During theearly part of June 1967,' a complaint arose amongthe Respondent's employees unrelated to the eventsherein except to the extent that Wurzelbacher wasassigned by Union President James Luken to checkout the complaint.As the result of this instruction, Wurzelbachervisited the Respondent's converting division plantat approximately 9 to 9:30 a.m. on the morning ofJune 15. Shortly after arriving and letting Respon-dent's plant manager, Riley T. Crawford, know hewas there, Wurzelbacher went to the coffee, or em-ployees', room of the plant where he found threeemployees, Marvin Vest, James Coker, and JohnHogeback. Upon asking the three what they weredoing there, Wurzelbacher's attention was directedto the no. 2 trimmer which, he observed, was beingoperated by two Hennegan employees.While Wurzelbacher stood talking to the threeemployees who were thus standing by, ForemanWalter Davidson approached and instructed em-ployee Coker to go over to the trimmer beingoperated by theHenneganemployees and stack'All dates herein,unless otherwisespecified, refer to 1967 CHATFIELD PAPER CORPORATION309paper for them. At that Wurzelbacher interruptedsaying, "No, he don't stack paper for Hennegan.Our contract states he does not work with any em-ployees of any other group. He works with our ownmen and nobody else."Davidson objected to Wurzelbacher's contentionand, as a result,PlantManagerCrawford wascalled. The matter was discussed and argued withthe result that Crawford finally capitulated butstated, in effect, that he was not happy about it.2Thisdiscussion with regardto Cokercontinueduntil a few minutes before the end of the morningcoffeebreak which took place between 9:50 and 10a.m. At the end of the discussion, and just beforethe end of the coffeebreak, Wurzelbacher walkedback into the shop and stood and talked to em-ployee Lawerence Kelhofer who was operating theno. I trimmer with two other employees. Kelhoferasked Wurzelbacher why the paper being trimmedby the Hennegan employees was not being trimmedon the machine that Kelhofer was working on. Kel-hofer claimed that the day before the Henneganemployees had also worked on the other machineand that it should have been the turn of the Kel-hofer crew to stand by. Wurzelbacher answered tothe effect that he did not know why this was beingdone but that he would have to ask Crawford.About thattime,Crawford emerged from the of-fice and,in the companyof Davidson, approachedKelhofer and asked the latter whyonly two skids ofpaper had been trimmed on the no. 1 trimmer bythe Kelhofer crew. An argument ensued as to howmany skids were actually completed since startingtime that morning,and during the argument and inthe heat thereof, Kelhofer asked Crawford why theHennegancrew was not trimming at Kelhofer'smachine.Crawford started to explain to Kelhoferthat the paper being trimmed would not readily fitor be fed into Kelhofer's trimmer for which theother trimmer was better adapted. Then, Crawfordreminded Kelhofer that Crawford was running theplant and that he was triying to keep the men atwork and, in effect, doing them a favor becausethings were very slow with the Respondent. Withthat Kelhofer asked Crawford why, if things werethat bad, had Crawford hired three summer em-ployees.With this remark, Crawford threw up hishands and stated "That's it. From Grant downyou're on layoff." Grant was another employee whoworked at Kelhofer's trimmer and who at that mo-ment was walking by.After this remark by Crawford, Crawford turnedtoWurzelbacher and stated that he was going tocall the employees who were going to be laid offinto his office and that Friday would be their lastday and that he wasgoingto give them a choice oftakinga week's vacation or a layoff. Wurzelbacherthen proceeded to Crawford's office, and the em-ployees were individually thereafter called in, andasked whether they wished to take a vacation or alayoff. Most of the men chose a layoff.3After the 14 employees involved were askedabout their choice, written notices of layoff wereprepared and were given to the men the followingday, June 16, at the end of the day's work.Thereafter, all of the 14 employees, with the excep-tion of employees Grant and Hogeback, were laidoff for a period of 2 weeks, with Grant andHogeback being laid off for only 1 week. BothCrawford andMarkMcShurley,Respondent'ssecretary-treasurer, testified that the layoffs wereeconomic and had been discussed earlier in theweek.4C. Concluding FindingsAs heretofore particularized, counsel for theGeneral Counsel maintains that the layoff wasbrought about by the activities of the employees inprotesting working conditions and by Crawford'sprecipitous reaction to such protest. In lieu of afinding that the layoffs resulted solely by reason ofthe foregoing, counsel for the General Counsel alsocontends that even if the layoffs were due to a fal-loff in business and were contemplated by theRespondent'smanagement, the layoffs were ac-celerated as recrimination for the protests. TheRespondent, of course, maintains the layoffs weremotivated solely by economic considerations. I donot agree and I find merit in the General Counsel'sbasic premise.Conceding that business was down and that theRespondentmight have been contemplating apossible layoff, nothing was done to effectuate sucha move until after the incidents of the morning ofJune 15 heretofore detailed. First came the Coker' From credited portions of the testimony of Wurzelbacherand Coker.both of whom placed the incident as having occurred before the Kelhoferincident related elsewhere in this Decision.In relying on the Wurzelbacherand Coker versions as to the time of the occurrence, I especially note thattheir versions concur with the office memorandummade byWurzelbacherthe same day as the events related,and which I received in evidence asvalid past recollection recorded.It is immaterial whether Delaplame, theRespondent's vice president,was present at that time and overruled Craw-ford's initial decision that Coker had to stack for Hennegan,or whetherDelaplaine came to the plant at a later time as testifiedby Crawford andDavidson it is sufficient that I find that Crawford ultimately conceded, be-fore the Kelhofer incident,that Coker did not have to stack for the Hen-negan employeesFrom credited portions of the testimony of Wurzelbacher,Kelhofer,and Coker Although Crawford and Davidson both admitted that Crawfordstated to Kelhofer that he was doing his best to keep the men on the job,both denied that Crawford said,"That's it. From Grant down you're onlayoff,"or any words to that effect. However,since Crawford admitted thathe was not happy with the settlement of the Coker affair, I find that in thecontext of the alleged statements and from my observation of all of the wit-nesses the Wurzelbacher,Kelhofer,and Coker versions of what occurred atthat time are the more reliable4For reasons hereinafter set forth,Ido not find it necessary to spell outthe details of the facts related by the Respondent's witnesses comprising itseconomic defense,nor do I set forth the evidence with regard to theFebruary layoff or the Grant suspension which occurred sometime earlierthan the events with which we are here concerned 310DECISIONSOF NATIONALincidentwherein PlantManager Crawford waseither persuaded to reluctantly accede or was or-dered byDelaplaineto accede to Wurzelbacher'sargument that theRespondent'semployees couldnot work with theHenneganmen. Then, close onthe heels of this incident came the clash with em-ployee Kelhofer, wherein, after some goading byKelhofer, who insisteditwashis crew's turn to beon standby, Crawford understandably reached theend of his patience; stated hewas runningthe shop;threw up his hands; pointed to Grant, the first manto come into his vision; and stated, "That's it. FromGrant down you're on layoff," or words to that ef-fect.Then, this understandable exhibition of frustra-tion or temper having been fully displayed, Craw-ford stormed into his office and for the first timecalled the men in to ask each if he wanted a vaca-tion or a layoff.As further indication that the layoff had not beencontemplated, at least for that time, are two itemswhich cannot be ignored. The first is Crawford'sstatement to Kelhofer and Wurzelbacher to the ef-fect that Respondent had been carrying the mendespite the letup in business. This statement showsthat up to that point the Respondent did not intendto effectuate the layoffs, even if considered. Thesecond item, which adds strength to the conclusionderived from the first, is the fact that written layoffnotices were not made up until after the incidentandCrawford'sapparent lossofemotionalequilibrium.Thus I conclude that but for the closely spacedand consecutive incidents concerning Coker andKelhofer on the morning of June 15, the layoff ofthe 14 employees would not have occurred.Accordingly, I find that the layoff announced onJune 15 was an almost spontaneous reaction byCrawford to the protest by Wurzelbacher and Kel-hofer, as representatives of the Union, to workingconditions in the plant. Whether the protests were,in fact,meritorious is besidethe point. They con-stituted informal processing of grievances,a legit-mate unionactivity. The layoff having been effectu-ated as recrimination therefor, the effect was tochill the interest of the employee-members of theUnion in lawfulunionactivity.The layoff was,therefore, discriminatory and violative of Section8(a)(3) and (1) of the Act.In view of this conclusion I find it unnecessary toconsider whether the Respondentwas, infact, in anunfavorable economic position. Nor do I need toconsider, as urged by counsel for the GeneralCounsel, that the earlier layoff of February 1967constituted background for the June layoff.Additionally, even if the protest and grievanceprocessingby Kelhoferwas not unionactivity, itLABOR RELATIONS BOARDconstitutedprotectedconcertedactivity,eventhough the act of a single employee.5 Reprisal forthe processing of such grievanceisa violation ofSection8(a)(1) of the Act, and the remedy wouldbe thesame asfor a violation of Section 8(a)(3) ofthe Act.6IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theoperations described in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.Upon the basis of the foregoing findings of factand upon the entire record in the case I make thefollowing:CONCLUSIONS OF LAW1.By laying off its employees because of the em-ployees' union activities, Respondent engaged indiscrimination to discourage membership in theUnion, thereby engaging in unfair labor practicesproscribed by Section 8(a)(3) and (1) of the Act.2.The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and(7) of the Act.THE REMEDYHavingfound that Respondent has engaged incertain unfair labor practices, I shall recommendthat it cease and desist therefrom and that it takecertain affirmative action which I find necessary toremedy and to remove the effects of the unfairlabor practices and to effectuate the policies of theAct.Having found that Respondent has discrimina-torily laid off the employees whose names are setforth in Appendix B hereof, for engaging in pro-tected union activity, but the Respondent havingreinstated them, I shall recommend only that theRespondent make them whole for any loss ofearningstheymay have suffered by payment tothem of a sum of money equal to that which eachwould have earned from the date of the layoff tothe date of the reinstatement, less earnings duringsaid period, said backpay to be computed on aquarterlybasisin themannerestablished by theBoard in F. W.Woolworth Company,90 NLRB 289,together with interest thereon at the rate of 6 per-"Enduro Metal ProductsCo., Inc.,160 NLRB1411;Top Notch Manufac-turing Company,Inc,145 NLRB 429."SeeEnduroMetal Products Co.,Inc., supra. CHATFIELD PAPER CORPORATIONcent per annum.(Isis Plumbing & Heating Co.,138NLRB 716).Upon the foregoing findings of fact and conclu-sionsof law and the entire record in this case, andpursuantto Section 10(c) of the Act, I hereby issuethe following:RECOMMENDED ORDERChatfield Paper Corporation, A Division of TheMead Corporation,itsagents,officers, successors,and assigns,shall:1.Cease and desist from:(a)Discouragingmembership in Dairy Em-ployees Union,Cincinnati,Northern Kentucky andHamilton Local No. 98, AFL-CIO, or in any otherlabor organization,or discouraging employees frompursuing grievances with regard to their workingconditions, by laying off said employees, or in anyother manner discriminating against them in regardto hire or tenure of employment or any term orcondition of employment.(b) In any other manner interfering with,restraining,or coercing employees in the exerciseof the rights of self-organization, to form labor or-ganizations, to join or assist Dairy EmployeesUnion, Cincinnati, Northern Kentucky and Hamil-ton Local No. 98, AFL-CIO, or any other labor or-ganization, to bargain collectively with representa-tives of their own choosing, or to engage in otherconcerted activities for the purpose of collectivebargainingor other mutual aid or protection, or torefrain from any or all such activities, except to theextent permitted by Section 8(a)(3) of the Act.2.Take the following affirmative action:(a)Make whole each of the employees listed inthe attached Appendix B for any loss of earningseach may have suffered by reason of his layoff inJune 1967, in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make availableto the Board or its agents, for examination andcopying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisRecommended Order.(c) Postat itsplant and offices at 4980 SpringGrove Avenue, Cincinnati, Ohio, copies of the at-tached notice marked "Appendix A. "7 Copies ofsaid notice, on forms provided by the RegionalDirector for Region 9, after being duly signed by itsrepresentative, shall be posted by Respondent im-7 In the event that this Recommended Order is adoptedby theBoard, thewords"a Decision andOrder"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt ofAppeals,the words"a Decree of the UnitedStates Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "311mediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in con-spicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 9, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith."APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board.After a trial in which all sides had the chance togive evidence, the Trial Examiner found that weviolated the National Labor Relations Act and or-dered us to post this notice to show you that:WE WILL NOT lay off any of our employees ifthey present any grievances to us with regardto their working conditions or other terms orconditions of employment. Nor will we dis-criminate against you in any way because youjoined or favor Dairy Employees Union, Cin-cinnati,NorthernKentucky and HamiltonLocal No. 98, AFL-CIO, or any other labor or-,ganization.WE WILL NOT in any other manner interferewith,restrain,or coerce you in the exercise ofyour rightsto organizeyourselves to form, join,or help unions, to bargain as a group through arepresentative you choose, to act together forcollectivebargainingor other mutual aid orprotection or to refuse to do any and all ofthese thingsexcept to the extent permitted bySection 8(a)(3) of the National Labor Rela-tions Act.Since theTrial Examiner found that we laidoff employees in June 1967 because some ofyou engaged in submitting grievances to uswith regard to your working conditions, WEWILL offer the said employees laid off, as setforth in Appendix B hereof, full restitution ofallmoneys each may have lost in earnings as aresult of such discrimination, including interestat 6 percent per annum.You and all our employees are free to become orremain, or refrain from becoming or remaining,members of any organization except to the extent" In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifythe Regional Director forRegion 9,in writing, within 10daysfrom the date of thisOrder,what stepsRespondent has taken to comply herewith " 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDprovided in Section 8(a)(3) of the National Labornotice or compliance with its provisions, they mayRelations Act.communicate directly with the Board's RegionalDatedByCHATFIELD PAPERCORPORATION, ADIVISION OF THE MEADCORPORATION(Employer)(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisOffice, Room 2407 Federal Office Building, 550Main Street,Cincinnati,Ohio 45202, Telephone684-3686.APPENDIX BThe following are the employees who were laidoff and to whom backpay is to be given in ac-cordance with the Recommended Order.Clifton GrantLawrence KelhoferJohn HogebackJames CresapLawrence BaileyCharles ClementsOrville DickPaul HealDon LinzyJames CokerWayneDoehimanJohn CrawfordJames BellJames Klus